UNITED STATES DISTRICT COURT
SOUTI-IERN DISTRICT OF OHIO

EASTERN DIVISION

DEBRA RENEE BRETHAUR,

Plaintiff, Case No. 2:18-cV-203

v. CHIEF .]UDGE EDMUND A. SARGUS, JR.
Magistrate Judge Chelsey M. Vascura

COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

OPINION AND ORDER

On November 30, 2018, the United States Magistrate Judge issued a Report and
Recomrnendation (ECF No. 19) recommending that the Court REVERSE the Connnissioner of
Social Security’s non-disability finding and REMAND this case to the Cornrnissioner and the
Administrative LaW Judge (“ALJ”) under Sentence F our of § 405(g). The Report and
Recommendation advised the parties that failure to object Within fourteen days would result in a
waiver of review by a District Judge. The time for filing objections has passed, and no
objections have been filed to the Report and Recornmendation.

Therefore, the Court ADOPTS the Report and Recomrnendation. (ECF No. 19). The
Comrnissioner of Social Secnrity’s non-disability finding is REVERSED, and this case is
hereby REMANDED to the Commissioner and the ALJ under Sentence F our of §405(§) for

further consideration consistent With the Report and Recommendation.

IT IS SO ORDERED.

\~G\ ->,o\‘=! /o\<

DATE EDMUN'Q}. sARGUs, JR.
cHIEF UNITED sTATEs DISTRICT JUDGE

